Exhibit 10.6

TREEHOUSE FOODS, INC.
 RESTRICTED STOCK UNIT AGREEMENT
 
THIS AGREEMENT (the “Agreement”), effective as of the date indicated on the
attached Notice of Grant, is made and entered into by and between TreeHouse
Foods, Inc., a Delaware corporation (the “Company”), and the individual named on
the attached Notice of Grant (the “Participant”).
 
WITNESSETH:
 
WHEREAS, the Board of Directors of the Company has adopted and approved the
TreeHouse Foods, Inc. Equity and Incentive Plan (the “Plan”), which was
approved, as required, by the Company’s stockholders and provides for the grant
of stock-based awards and cash incentive awards to certain eligible Employees,
Consultants and non-Employee Directors of the Company and its Affiliates; and
 
WHEREAS, the Compensation Committee (the “Committee”) has selected the
Participant to participate in the Plan and has awarded the restricted stock
units described in this Agreement (the “Units”) to the Participant; and
 
WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the Units; and
 
WHEREAS, capitalized terms used herein and not otherwise defined in this
Agreement shall have the meanings set forth in the Plan.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to the Participant to
continue as a non-Employee Director of the Company (or an Affiliate) and to
promote the success of the business of the Company and its Affiliates, the
parties hereby agree as follows:
 
1. Grant of Units.  The Company hereby grants to the Participant, effective as
of the date shown on the attached Notice of Grant (the “Date of Grant”), and on
the terms and subject to the conditions, limitations and restrictions set forth
in the Plan and in this Agreement, the number of Units shown on the attached
Notice of Grant.  The Participant hereby accepts the Units from the Company.
 
2. Transfer Restrictions.  None of the Units shall be sold, assigned, pledged or
otherwise transferred, voluntarily or involuntarily, by the Participant prior to
vesting of Units pursuant to paragraph 3, and until permitted pursuant to the
terms of the Plan.
 
3. Vesting.  Subject to paragraph 4, the Units shall vest on
____________________.  In addition to the vesting provision contained in the
foregoing sentence, the Units shall immediately vest in full upon a Change in
Control.  Upon the termination of the Participant’s Service due to death,
Disability or Retirement (which shall mean the Participant’s resignation or
decision not to be re-nominated at the expiration of his or her term, or a
failure to be re-elected for a new term), a pro rata portion of the Units shall
vest.  Such pro rata portion shall be based on the number of full calendar
months of the Participant’s Service since the Date of Grant divided by thirteen.
 
4. Forfeiture.  All of the Units that have not vested pursuant to paragraph 3
shall be forfeited to the Company upon the Participant’s termination of Service
with the Company and its Affiliates for any reason.  The final determination of
whether or not the Participant has been discharged or terminated Service for any
of the reasons specified in paragraph 3 shall be made by the Committee in its
sole and absolute discretion.
 
5. Payment.  The Units shall be converted to Stock or cash, at the discretion of
the Committee, and paid to the Participant as soon as practicable after the date
on which Units vest (but no later than 45 days following such
vesting).  Notwithstanding the preceding sentence, the Participant may make an
irrevocable election within 30 days of the Date of Grant to defer conversion of
the Units to a later date, in accordance with the attached Exhibit A and the
terms of the Plan.  If the Participant makes such a deferral election, then,
notwithstanding any provision of this Agreement to the contrary, the Participant
shall not have any rights as a stockholder with respect to such deferred Units.
 
6. Rights as a Stockholder.  During the restriction period, the Participant
shall not be entitled to any of the rights of a stockholder with respect to the
Units until such Units vest and are converted to shares of Stock, including
without limitation the right to vote and tender Stock and the right to receive
dividends and other distributions payable with respect to Stock.
 
7. Tax Withholding.  The Company shall have the right to require the Participant
to remit to the Company, or to withhold from other amounts payable to the
Participant, as compensation or otherwise, an amount sufficient to satisfy all
federal, state and local withholding tax requirements as provided in the Plan.
 
8. Plan Incorporated.  The Participant accepts the Units subject to all the
provisions of the Plan, which are incorporated into this Agreement, including
the provisions that authorize the Committee to administer and interpret the Plan
and which provide that the Committee’s decisions, determinations and
interpretations with respect to the Plan are final and conclusive on all persons
affected thereby.  Except as otherwise set forth in this Agreement, terms
defined in the Plan have the same meanings herein.
-1-

--------------------------------------------------------------------------------


9. Miscellaneous.
 
(a) No Guaranteed Service or Employment.  Neither the granting of the Units, nor
any provision of this Agreement or the Plan, shall (a) affect the right of the
Company to terminate the Participant at any time, with or without Cause, or
(b) shall be deemed to create any rights to employment or Service or continued
employment or continued Service on the part of the Participant or any rights to
participate in any employee benefit plan or program (other than the Plan) of the
Company or any Affiliate or to receive any benefits or rights associated with
employment or Service with the Company.  The rights and obligations arising
under this Agreement are not intended to and do not affect the employment or
Service relationship that otherwise exists between the Company (or any
Affiliate) and the Participant, whether such relationship is at will or defined
by an employment or service contract.  Moreover, this Agreement is not intended
to and does not amend any existing employment or service contract between the
Company and the Participant; to the extent there is a conflict between this
Agreement and such a contract, the contract shall govern and take priority.
 
(b) Notices.  Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to the Participant shall be addressed to the
Participant at the address set forth on the attached Notice of Grant, or at such
other address for a party as such party may hereafter designate in writing to
the other.  Any such notice shall be deemed to have been duly given if mailed,
postage prepaid, addressed as aforesaid.
 
(c) Binding Agreement.  Subject to the limitations in this Agreement on the
transferability by the Participant of the Units, this Agreement shall be binding
upon and inure to the benefit of the representatives, executors, successors or
beneficiaries of the parties hereto.
 
(d) Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Illinois and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.
 
(e) Severability.  If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties shall be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefore
another provision that is legal and enforceable and achieves the same
objectives.
 
(f) Headings.  All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.
 
(g) Entire Agreement.  This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.
 
(h) No Waiver.  No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
 
(i) Counterparts.  This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
 
(j) Relief.  In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.
 
-2-

--------------------------------------------------------------------------------


(k) Plan Document Governs. The Units are granted pursuant to the Plan, and the
Units and this Agreement are in all respects governed by the Plan and subject to
all of the terms and provisions thereof, whether such terms and provisions are
incorporated in this Agreement by reference or are expressly cited.  Any
inconsistency between the Agreement and the Plan shall be resolved in favor of
the Plan.  The Participant hereby acknowledges receipt of a copy of the Plan.
 
(l) Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently) to whom any benefit under this
Agreement is to be paid in case of his or her death before he or she receives
any or all of such benefit.  Each such designation shall revoke all prior
designations by the Participant, shall be in a form prescribed by the Company,
and shall be effective only if and when it is properly completed and filed by
the Participant in writing with the Company during the Participant’s
lifetime.  In the absence of any such valid and effective designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.
 
(m) Administration. This Agreement and the rights of the Participant hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan.  It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate, in its sole discretion, to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.
 
(n) No Vested Right to Future Awards.  Participant acknowledges and agrees that
the granting of Units under this Agreement is made on a fully discretionary
basis by the Company and that this Agreement does not lead to a vested right to
further Unit awards in the future.
 
(o) Use of Personal Data.  By executing this Agreement, Participant acknowledges
and agrees to the collection, use, processing and transfer of certain personal
data, including his or her name, salary, nationality, job title, position, and
details of all past Unit awards and current Unit awards outstanding under the
Plan (“Data”), for the purpose of managing and administering the Plan.  The
Participant is not obliged to consent to such collection, use, processing and
transfer of personal data, but a refusal to provide such consent may affect his
or her ability to participate in the Plan.  The Company, or its Affiliates, may
transfer Data among themselves or to third parties as necessary for the purpose
of implementation, administration and management of the Plan.  These various
recipients of Data may be located elsewhere throughout the world.  The
Participant authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan.  The Participant may, at
any time, review Data with respect to the Participant and require any necessary
amendments to such Data.  The Participant may withdraw his or her consent to use
Data herein by notifying the Company in writing; however, the Participant
understands that by withdrawing his or her consent to use Data, the Participant
may affect his or her ability to participate in the Plan.
 
(p) Amendment.  Any amendment to the Agreement shall be in writing and signed by
the Company.
 
#  #  #  #  #
 
-3- 

--------------------------------------------------------------------------------



 